 Fill in this information to identif ' our case:
 Debtor I               Todd V Bower
                               First Name             Middle Name              Last Name
 Debtor 2            Lisa M Bower
                     ~~~~~~~~----------~~~-------------
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF INDIANA                                       D Check if this is an amended plan, and
                                                                                                                         list below the sections of the plan that
 Case number:                                                                                                            have been changed.

 ( If known)



Official Form 113
ChaE.ter 13 Plan                                                                                                                                               12/17


lillHIM Notices
To Debtor(s):               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies

To Creditors:               Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                            an attorney, you may wish to consult one.

                            If you oppose the plan 's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                            alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                            Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan .

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                            will be ineffective if set out later in the plan.

 1.1           A limit on the amount of a secured claim, set out in Section 3.2, which may result in            •   Included              D Not Included
               a partial payment or no payment at all to the secured creditor
 1.2           Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              D Included                • Not Included
               set out in Section 3.4.
 1.3           Nonstandard provisions, set out in Part 8.                                                       D Included                • Not Included


lillHM Plan Payments and Length of Plan
2.1            Debtor(s) will make regular payments to the trustee as follows:

$3,200.00 per Month for 60 months

Insert additional lines         if needed.
               lffewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
               payments to creditors specified in this plan.

2.2            Regular payments to the trustee will be made from future income in the following manner.

               Check all that apply:
                D       Debtor(s) will make payments pursuant to a payroll deduction order.
                D       Debtor(s) will make payments directly to the trustee.
                •       Other (specify method of payment):
                           Wage deduction will be entered

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                         Chapter I 3 Plan                                               Page I
Software Copyright (c) 1996-20 19 Best Case, LLC - www .bestcase.com                                                                    Best Case Bankruptcy
                                              Page 1 of 6              Filed 06/20/19      Doc 8      Case 19-11097-reg
 Debtor                Todd V Bower                                                                       Case number
                       Lisa M Bower

               0          Debtor(s) will retain any income tax refunds received during the plan term.

               0          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term .

               •          Debtor(s) will treat income refunds as follows:
                           Debtor will turn over 50% of the 2019 income tax refunds as a minimum dividend to general unsecured
                           creditors. Thereafter debtors shall retain the first $500 of combined state and federal refunds and submit the
                           remainder to the Trustee as an additional dividend to creditors.


2.4 Additional payments.
    Check one.
               •          None.     If "None " is checked, the rest of§ 2. 4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $192,000.00.

lpniM Treatment of Secured Claims
3.1          Maintenance of payments and cure of default, if any.

             Check one.
               D None. If "None" is checked, the rest of§ 3.1 need not be completed or reproduced.
               • The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. Ifrelieffrom the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor    Collateral                  Current installment       Amount of              Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage         on arrearage         total
                                                 (including escrow)                               (if applicable)                       payments by
                                                                                                                                        trustee

                               9914 South
                               Country Knoll
                               New Haven, IN
                               46774 Allen
                               County
                               Residence
                               Location: 9914
                               South Country
 PHH Mortgage                  Knoll, New                                                  ?repetition:
 Corporation                   Haven IN 46774                                $915.91           $3,600.00          0.00%          $276.92            $58,554.60
                                                                     Disbursed by:
                                                                     • Trustee
                                                                     0 Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

              0           None. If "None " is checked, the rest of§ 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part I of this plan is checked.

              •           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim

Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-20 19 Best Case. LLC- www.bestcase.com                                                                   Best Case Bankruptcy
                                            Page 2 of 6                 Filed 06/20/19        Doc 8        Case 19-11097-reg
 Debtor                   Todd V Bower                                                                   Case number
                          Lisa M Bower

                              listed in a proof of claim filed in accordance with the Bankruptcy Ru les controls over any contrary amount listed below. For each
                              listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                              The portion of any allowed claim that exceeds the amount of the secured claim wi ll be treated as an unsecured clai m under Part 5
                              of this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor' s allowed claim will be
                              treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                              creditor' s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                              The holder of any claim listed below as having value in the column headed Amount ofsecured claim will retain the lien on the
                              property interest of the debtor(s) or the estate(s) until the earlier of:

                              (a) payment of the underlying debt determined under nonbankruptcy law, or

                              (b) discharge of the underlyi ng debt under II U.S.C.     9 1328, at which time the lien will terminate and be released by the creditor.


 Name of                  Estimated                Collateral            Value of     Amount of         Amount of           Interest     Monthly    Estimated
 creditor                 amount of                                      collateral   claims senior     secured claim       rate         payment to total of
                          creditor's                                                  to creditor's                                      creditor   monthly
                          total claim                                                 claim                                                         payments
                                                   2005
                                                   Dodge
                                                   Durango
                                                   Location:
 Communi                                           9914 South
 ty Wide                                           Country
 Federal                                           Knoll, New
 Credit                                            Haven IN
 Union                    $2,075.65                46774                 $1,500.00         $0.00           $1,500.00         5.50%          $119.87           $1,558.37
                                                   2013
                                                   Dodge
                                                   Ram
                                                   Location:
 Credit                                            9914 South
 Acceptan                                          Country
 ce                                                Knoll, New
 Corportati               $38,916.7                Haven IN                                                                                                   $16,622.6
 on                       5                        46774                 $16,000.00        $0.00          $16,000.00         5.50%        $1,278.66                   2
                                                   12x16
                                                   garden
                                                   shed
                                                   Location:
                                                   9914 South
                                                   Country
 Easy                                              Knoll, New
 Rentals,                                          Haven IN
 LLC                      $743.44                  46774                 $1,500.00         $0.00             $743.44         0.00%           $57.19                 $743.44
                                                   9914 South
                                                   Country
                                                   Knoll New
                                                   Haven, IN
                                                   46774
                                                   Allen
                                                   County
                                                   Residence
                                                   Location:
 Midwest                                           9914 South
 America                                           Country
 Federal                                           Knoll, New
 Credit                                            Haven IN              $121,000.0    $91,762.8
 Union                    $500.00                  46774                 0                      9            $500.00         0.00%           $38.46                 $500.00


Official Form 113                                                                     Chapter 13 Plan                                                  Page 3
Software Copyright (c)   \996~20 1 9   Best Case, LLC www.bestcase.com
                                                    M                                                                                        Best Case Bankruptcy
                                                  Page 3 of 6             Filed 06/20/19     Doc 8        Case 19-11097-reg
 Debtor               Todd V Bower                                                               Case number
                      Lisa M Bower

Insert additional claims as needed.

 3.3         Secured claims excluded from II U.S.C. § 506.

      Check one.

              •           None.    If "None " is checked, the rest of§ 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.

              •           None.    If "None" is checked, the rest of§ 3. 4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
              •      None. lf"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

l:mtiM Treatment of Fees and Priority Claims
4.1          General
             Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee's fees
             Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $19,200.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,91 0.00.

4.4          Priority claims other than attorney's fees and those treated in§ 4.5.

             Check one.
              0      None. If "None" is checked, the rest of§ 4. 4 need not be completed or reproduced.

              •      The debtor(s) estimate the total amount of other priority claims to be $5,031.60

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
              •      None. If "None" is checked, the rest of§ 4.5 need not be completed or reproduced.



IQbiiM Treatment ofNonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed non priority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
       0       The sum of$
       0       __% ofthe total amount of these claims, an estimated payment of$_ _.
       •       The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 2, 711.80 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

Official Form 113                                                             Chapter 13 Plan                                                  Page 4
Software Copyright (c) 1996-2019 Best Case. LLC- www.bestcase.com                                                                   Best Case Bankruptcy
                                           Page 4 of 6              Filed 06/20/19    Doc 8        Case 19-11097-reg
  Debtor                Todd V Bower                                                                    Case number
                        Lisa M Bower




                •          None. ({"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3             Other separately classified nonpriority unsecured claims. Check one.

                •          None. {("None" is checked, the rest of§ 5.3 need not be completed or reproduced.

lp!iiiM Executory Contracts and Unexuired Leases
6.1           The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
              contracts and unexpired leases are rejected. Check one.

                •          None. If "None" is checked, the rest of§ 6.1 need not be completed or reproduced.



lpujiM Vesting of Property of the Estate
7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
       D    plan confirmation.
       •    entry of discharge.
       D    other:

lpnil{jll Nonstandard Plan.~P~r~o~v~i~s~i~o n~s___________________________________________________________________________________________
8.1           Check "None" or List Nonstandard Plan Provisions
               •      None. {{"None" is checked, the rest ofPart 8 need not be completed or reproduced.

IPffDPIIISignature(s): _______________________________________________________________________________________________

9.1      Signatures of Debtor(s) and Debtor(s)' Attorney
({the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
ir;ny, mu I si n below.                                                X ~WQ-_                                ~   't--l-
        Tn.rt                                                                             Lisa M Bower
                                                                                          Signature of Debtor 2

                                                                                          Executed on     June 18, 2019

 X '------=-1-o-1                                                                  Date     June 18, 2019



By filing t/{is document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                                 Chapter 13 Plan                                     Page 5
Sofiwnre Copyright (c) 1996-20 19 Best Case, LLC - www.bestcase.com                                                         Best Case Bankmptcy


                                        Page 5 of 6                   Filed 06/20/19   Doc 8         Case 19-11097-reg
 Debtor                 Todd V Bower                                                               Case number
                        Lisa M Bower

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. lfthere is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                          $58,554.60

 b.     Modified secured claims (Part 3, Section 3.2 total)                                                                                  $19,424.43

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                     ~0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                   __$0.00

 e.     Fees and priority claims (Part 4 total)                                                                                              $28,141.60

 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                            $85,879.37

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                ~0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                           ~0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                     ~0.00

 j.     Nonstandard payments (Part 8, total)                                                                     +                                   $0.00


 Total of lines a through j                                                                                                                $192,000.00       l




Official Form 113                                                                Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-201 9 Best Case, LLC - www .bestcase.com                                                         Best Case Ban kruptcy
                                              Page 6 of 6              Filed 06/20/19   Doc 8      Case 19-11097-reg
